       Case 1:18-cv-00061-TFM-MU Document 203 Filed 07/17/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA

ROBERT LUITEN, et al.,                       *
                                             *
        Plaintiffs,                          *
                                             *              CIVIL ACTION NO.:
v.                                           *              1:18-CV-61-TFM-MU
                                             *
                                             *
                                             *
FAIRHOPE YACHT CLUB,                         *
                                             *
        Defendant                            *

           JOINT NOTICE OF MOTIONS AFFECTED BY TEW SETTLEMENT

        COME NOW, the parties and, pursuant to the Court’s Order dated July 10, 2019 (doc.

193) jointly provide notice to the Court of the pending motions before the Court that are affected

and/or mooted by the recent settlement of the Tew claim, as follows:

Doc. 130                                  The portions of these motions relating to the
FYC’s Motion for Partial Summary Judgment claims of Angelina Tew are now moot.
as to Loss of Society Damage Claims of
Angelina Tew and Amanda Beall             The portions of these motions relating to the
                                          claims of plaintiff Amanda Beall remain.
Doc. 162
Plaintiffs’ Response

Doc. 167
Defendant’s Reply


Doc. 134                                  The portions of these motions relating to the
FYC’s Motion for Partial Summary Judgment claims of Angelina Tew are now moot.
as to Certain Claimed Damages of Amanda
Beall and Angelina Tew                    The portions of these motions relating to the
                                          claims of plaintiff Amanda Beall remain.
Doc. 154
Plaintiffs’ Response

Doc. 164
Defendant’s Reply



                                                 1
PD.26530664.1
       Case 1:18-cv-00061-TFM-MU Document 203 Filed 07/17/19 Page 2 of 3



Doc. 175                                   As plaintiffs’ are withdrawing Dr. Stogner as
Motion to Exclude Testimony of Plaintiffs’ an expert in light of the Tew settlement, FYC’s
Expert, Dr. Stephen Stogner                motion to exclude his testimony is now moot.

Doc. 186
Plaintiffs’ Response

Doc. 199
Defendant’s Reply


For the Plaintiffs:                             For the Defendant:

/s/ H. Ruston Comley (with permission)          /s/ E. Barrett Hails
James J. Crongeyer, Jr., AL Bar 9725-067J       Allen E. Graham (GRA051)
H. Ruston Comley (Admitted PHV)                 E. Barrett Hails (HAI021)
WATKINS & EAGER PLLC                            PHELPS DUNBAR, LLP
400 East Capitol Street                         101 Dauphin Street, Suite 1000
Post Office Box 650                             Post Office Box 2727
Jackson, Mississippi 39205-0650                 Mobile, Alabama 36602
Phone: 601-965-1900                             Phone: 251-432-4481
Fax: 601-965-1901                               Teeto.Graham@phelps.com
jcrongeyer@watkinseager.com                     Barrett.Hails@phelps.com
rcomley@watkinseager.com

H. Lanier Brown, II (BRO067)
WATKINS & EAGER PLLC
Lakeshore Park Plaza Office Building
2204 Lakeshore Drive, Suite 114
Birmingham, Alabama 35209
Phone: (205) 598-2100
Fax: (205) 449-1750
lbrown@watkinseager.com

Omar L. Nelson (Admitted PHV)
GIBBS TRAVIS PLLC
210 East Capitol Street, Suite 1801
Jackson, Mississippi 39201
Phone: 601-487-2640
Fax:   601-366-4295
onelson@gibbstravis.com




                                            2
PD.26530664.1
       Case 1:18-cv-00061-TFM-MU Document 203 Filed 07/17/19 Page 3 of 3



                             CERTIFICATE OF SERVICE

        I do hereby certify that I have on this 17th day of July, 2019, served a copy of the
foregoing on counsel for all parties to this proceeding through the Court’ CM/ECF filing system
as follows:

James J. Crongeyer, Jr.                            H. Lanier Brown II
H. Ruston Comley                                   WATKINS & EAGER, PLLC
WATKINS & EAGER, PLLC                              Lakeshore Park Plaza
Post Office Box 650                                2204 Lakeshore Dr., Suite 114
Jackson, Mississippi 39205                         Birmingham, Alabama 35209

Omar L. Nelson
Gibbs Travis PLLC
1400 Meadowbrook Road, Suite 100
Jackson, Mississippi 39211

                                                   /s/ E. Barrett Hails
                                                   E. BARRETT HAILS




                                               3
PD.26530664.1
